Affirmed by unpublished PER CURIAM opinion..
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathan Blake Logan appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255 (2012) motion. We have .reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Logan, Nos. 7:10-cr-00111-FL-l; 7:13-cv-00012-FL, 2015 WL 1058929 (E.D.N.C. Mar. 11, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.